DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 26 July 2021. As directed by the amendment: Claims 9 and 13 have been amended, Claims 1-8 and 30-31 have been cancelled, and Claims 35-37 have been added.  Claims 17-18 and 24 were previously withdrawn due to a Restriction Requirement. Thus, Claims 9-16, 19-23, 25-29, and 32-37 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 35, the claim recites “the filter is manually rotatable relative to the housing.” However, this limitation is unclear, due to the fact that “the housing” recited in parent Claim 9 is referring to the filter housing, however, “the ophthalmic lens 
Regarding Claim 37, the claim recites, “the housing configured to releasably attach to the first filter and a second filter.” However, this limitation is unclear, due to the fact that “the housing” recited in parent Claim 9 is referring to the filter housing, however, “the ophthalmic lens is configured to be releasably mated to the housing of the optical filter”. Therefore, it is unclear as to whether “the housing” in Claim 35 is referring to the filter housing or the lens housing (to which the filter is releasably mated). Thus this claim is indefinite. For purposes of examination, the Examiner is assuming that the ophthalmic lens is configured to be releasably attached to the housing of the first and second optical filters. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 9, 13, 15, 21, 25, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over  Mordaunt et al. (US Publication No. 2007/0129775, previously cited) in view of Ulbers et al. (US Patent No. 6,474,815).
Regarding Claims 9, 35, and 37, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising: an ophthalmic lens (56, 76, Fig. 1) for examination or treatment of the interior of an eye (retina R, Fig. 1, Paragraph 0034-0035) comprising a lens housing (assembly housing 3, viewing assembly 56, Fig. 1, Paragraph 0031, 0034); and an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), the optical filter having a housing (housing of 2 and 3, Fig. 1, Paragraph 0031-0035) allowing for the filter to be mated with the ophthalmic lens, and a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028), further wherein the optical filter comprises a first filter and a second filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) in the housing (housing of 2 and 3, Fig. 1, Paragraph 0031-0035). Mordaunt et al. does not specifically disclose wherein the lens housing comprises a grip portion, or wherein the ophthalmic lens is configured to be releasably mated to the housing of the first and second optical filter, wherein the filters are manually rotatable relative to the housing. Ulbers et al. teaches an apparatus for examination of the interior of an eye (Abstract, 1, Fig. 15, Col. 8, Lines 54-56, Claim 1) comprising an ophthalmic lens (204, Fig. 15-18) comprising a lens housing (203, Fig. 15, Col. 8, Lines 54-67) with a grip portion (grips including stub 207, jacket 233, holding element 235, projection locks 241a-b, Figs. 15-18, Col. 9, Lines 1-15, Col. 9, Line 60-Col. 10, Line 22, Claims 7, 8, 10), wherein the ophthalmic lens (204, Fig. 15-18) is configured to be releasably mated (Col. 9, Lines 1-15, Col. 9, Line 60-Col. 10, Line 22, Claims 7, 8, 10) to a housing of multiple optical filters (housing of apparatus comprising releasbly attached filters, Col. 5, Line 60-Col. 6, Line 16, Claim 6), wherein the filters are manually rotatable relative to the housing (rotatable in and out, Col. 5, Line 60-Col. 6, Line 16, Claim 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a grip portion in the lens housing, and to configure the ophthalmic lens to be releasably mated to the housing of the first and second optical filters, and to configure the filters to be manually rotatable relative to the housing, as taught by Ulbers et al., in the apparatus disclosed by Mordaunt et al., in order for the lens and filter elements to be easily removeable and replaceable in case of breakage, or to alter focal distance/observable features by exchanging lens or filter elements, as also taught by Ulbers et al. (Col. 5, Line 60 – Col. 6, Line 16, Col. 8, Lines 55-65, Col. 10, Lines36-47, Claim 10), and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claim 36, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising: an ophthalmic lens (56, 76, Fig. 1) for examination or treatment of the interior of an eye (retina R, Fig. 1, Paragraph 0034-0035), wherein the housing is configured to allow the interior of the eye to be viewed through the surface (assembly housing 3, viewing assembly 56, Fig. 1, Paragraph 0031-0034), but does not specifically disclose wherein the eye may be viewed through the surface of the optical filter. Ulbers et al. teaches an apparatus for examination of the interior of an eye (Abstract, 1, Fig. 15, Col. 8, Lines 54-56, Claim 1) comprising an ophthalmic lens (204, Fig. 15-18) comprising a lens housing (203, Fig. 15, Col. 8, Lines 54-67), wherein the eye may be viewed through the surface of an optical filter (58, Fig. 3, 15, Col. 5, Line 60-Col. 6, Line 16, Claim 6) comprising a housing (Col. 5, Line 60-Col. 6, Line 16, Claim 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the housing to allow the eye to be viewed through the surface of the optical filter, as taught by Ulbers et al., in the apparatus disclosed by Mordaunt et al., in order to allow for direct viewing through the filter thus allowing for the observation of eye abnormalities while minimizing artifacts or other optical errors, such as disruptive reflections, as also taught by Ulbers et al. (Col. 6, Lines 1-16, Col. 10, Lines 23-25). 
Regarding Claim 13, Mordaunt et al. discloses an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) for treating macular degeneration (Paragraph 0003, 0036), the optical filter having a housing (housing of 2 and 3, Fig. 1, Paragraph 0031-0035), and comprising: a surface comprising non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032) configured to distribute power from a light beam incident on the optical filter into a plurality of light beams (Paragraph 0031-0035, 0006, Abstract) and into an ophthalmic lens (56, 76, Fig. 1) for examination or treatment of the interior of an eye (retina R, Fig. 1, Paragraph 0034-0035); and a housing (housing of 2 and 3, Fig. 1, Paragraph 0031-0035) configured to be mated with the  ophthalmic lens (56, 76, Fig. 1, Paragraph 0031, 0034-0035). However, Mordaunt et al. does not specifically disclose wherein the filter housing comprises a grip, or wherein the filter housing is configured to be releasably mated with a housing of the ophthalmic lens. Ulbers et al. teaches an apparatus for examination of the interior of an eye (Abstract, 1, Fig. 15, Col. 8, Lines 54-56, Claim 1) comprising a filter housing (Col. 5, Line 60-Col. 6, Line 16, Claim 6) comprising a grip (rotatable members 45a, 45b, 47, Figs. 3, 15, Col. 5, Line 60-Col. 6, Line 16), wherein the filter housing is configured to be releasably mated (rotatable in and out, Col. 5, Line 60-Col. 6, Line 16, Claim 6) with a housing of an ophthalmic lens (204, 203, Fig. 15-18, Col. 9, Lines 1-15, Col. 9, Line 60-Col. 10, Line 22, Claims 7, 8, 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a grip on the filter housing, and to configure the filter housing to be releasably mated with a housing of the ophthalmic lens, as taught by Ulbers et al., in the apparatus disclosed by Mordaunt et al., in order for the lens and/or filter elements to be easily removeable and replaceable in case of breakage or to alter focal distance by exchanging lens or filter elements, as also taught by Ulbers et al. (Col. 5, Line 60 – Col. 6, Line 16, Col. 8, Lines 55-65, Col. 10, Lines36-47, Claim 10), and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claim 15, Mordaunt et al. discloses an optical filter further wherein the filter comprises a distributive element configured to target retinal pigment epithelial cells in a retina (target of pattern P on retina R, Fig. 1, Paragraph 0028, 0033, 0035-0037). 
Regarding Claim 21, Mordaunt et al. discloses an optical filter further wherein the non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032) is configured to distribute power from a coherent light beam (Paragraph 0030-0035). 
Regarding Claim 25, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) orientated generally perpendicular relative to the optical axis that extends through the optical filter and the ophthalmic lens (filter elements 58a-d, 60, 52, 70, 72, 74 are oriented perpendicular to optical axis, Fig. 1).  

Claims 10, 11, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Ulbers et al., further in view of Heine et al. (US Patent 5,479,221, previously cited).
Regarding Claims 10, 11, and 16, Mordaunt et al. discloses an apparatus comprising an optical filter comprising a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina in a variety of different patterns (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028), wherein the optical filter comprises a generally planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032)  having first and second surfaces, wherein the first surface is closer to the ophthalmic lens in a mated position than the second surface (56, 76, Fig. 1, Paragraph 0030-0035). However, Mordaunt et al. and Ulbers et al. in combination do not specifically disclose wherein the filter comprises a grid of generally uniform lines on a surface. Heine et al. teaches an apparatus for viewing a retina (Abstract, Claim 1) comprising an optical lens and optical filter, wherein the filter comprises a grid (6, Fig. 1) of generally uniform lines on a surface (Col. 3, Lines 49-60, Claims 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter comprising a grid of generally uniform lines on a surface, as taught by Heine et al., in the apparatus disclosed by Mordaunt et al. and Ulbers et al. in combination, in order to focus the light in a specific line/grid pattern on the retina for aiding in viewing/treatment, as also taught by Heine et al. (Abstract, Col. 3, Lines 49-60, Claims 1-2). 
Regarding Claim 26, Mordaunt et al., Ulbers et al., and Heine et al. in combination teaches wherein the optical filter comprises a grid as described in detail above, but the references do not specifically disclose where spacing between parallel lines of the grid at a portion of the optical filter at a minimum distance from a source of the light beam is smaller relative to grid spacing at a maximum distance from the source based on the angle. Mordaunt et al. does disclose multiple curved-shaped filter elements (70, 72, 58a-d, 76, 62, 64, Fig. 1), which would cause spacing of pattern elements (particularly on the filter) to be different at a portion of the optical filter at a minimum distance from a source of the light beam to be larger/smaller relative to spacing at a maximum distance from the source based on the angle. Furthermore, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to use a curved filter for the grid structure, for the purpose of creating a specific grid pattern for treatment/viewing of particular retinal areas (see, Heine et al., Abstract, Col. 3, Lines 49-60, Claims 1-2), in the apparatus taught by Mordaunt et al., Ulbers et al., and Heine et al. in combination, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Claims 12, 14, 19, 20, 22, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Ulbers et al., in view of Peyman (US Patent No. 9,037,217, previously cited).
Regarding Claims 12, 14, 19, 20, and 22, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), and wherein the filter has a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina when used with the light beam (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses that the spots/light beams have diameters of approximately 100 microns and may be adjusted larger or smaller (120, Fig. 17, Paragraph 0052, 0035), however, Mordaunt et al. and Ulbers et al. in combination do not specifically disclose wherein the spots/light beams have diameters of about 30 to 50 microns, or 100-5000 microns.  Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams have diameters of about 10-1500 microns, and can be configured between 0.0001 nanometers to 2mm, and can be adjusted (Col. 18, Lines 10-21, Col. 12, Lines 48-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the light beam/spot diameter to about 30-50 microns, or 100-5000 microns, in the apparatus disclosed by Mordaunt et al. and Ulbers et al. in combination, in order to create specific treatment areas and patterns, depending on desired effect on the retina tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 33, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), and wherein the filter has a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina when used with the light beam (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses that the spots/light beams have diameters of approximately 100 microns and may be adjusted larger or smaller (120, Fig. 17, Paragraph 0052), and that the density of the spot pattern can be adjusted (120, Fig. 17, Paragraph 0052, 0035), however, Mordaunt et al. and Ulbers et al. in combination do not specifically disclose wherein the spacing between the spots on the retina is about 30-50 microns.  Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams have diameters of about 10-1500 microns, with a spacing of 0.1 mm-4mm, and can be adjusted (Col. 18, Lines 10-21, Col. 12, Lines 48-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the spacing between the spots on the retina to be about 30-50 microns in the apparatus disclosed by Mordaunt et al. and Ulbers et al. in combination, in order to create specific treatment areas and patterns, depending on desired effect on the retina tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 32, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams in a spot pattern (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses wherein the light beam is from a laser applied in a timed pulse with a duration that may be adjusted (Paragraph 0035, 0052), however, Mordaunt et al. and Ulbers et al. in combination do not disclose that the pulse duration is between 1 nanosecond to 5 nanoseconds. Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams have pulse duration from one femtosecond to 4 seconds, and can be adjusted (Col. 18, Lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pulse duration in the apparatus disclosed by Mordaunt et al. and Ulbers in combination to be between 1 nanosecond to 5 nanoseconds,  in order to provide specific treatment effects on retinal tissue without causing undesired  damage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 34, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams in a spot pattern (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses wherein the light beam is from a laser applied in a timed pulse with a duration and power that may be adjusted (Paragraph 0035, 0052), and gives 200 mW as an example (118, Fig. 17), but Mordaunt et al. and Ulbers et al. in combination do not disclose that the energy ranges between 0.1 to 2.5 Joules. Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams are applied with an energy of 0.01 femtojoule to 1 joule, and can be adjusted (Col. 18, Lines 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the energy of the applied laser in the apparatus disclosed by Mordaunt et al. and Ulbers et al. in combination to be between 0.1 to 2.5 Joules, in order to provide specific treatment effects on retinal tissue without undesired damage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Ulbers et al., in view of Borneis (US Publication No. 2009/0028206, previously cited).
Regarding Claim 23, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032), but Mordaunt et al. and Ulbers et al. in combination do not specifically disclose wherein the optical filter comprises etched lines on a surface of the filter. Borneis teaches an optical filter (Abstract) comprising etched lines on the surface of the filter (Paragraph 0026, 0028). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter comprising etched lines on a surface of the filter, as taught by Bornei, in the optical filter disclosed by Mordaunt et al., in order to focus the light in a specific pattern, as also taught by Borneis (Paragraph 0019-0021).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Ulbers et al., further in view of Jackson (US Patent 5,438,366, previously cited).
Regarding Claim 27, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032), but Mordaunt et al. and Ulbers et al. in combination do not specifically disclose wherein the optical filter is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7.  Jackson teaches an optical filter (Abstract) that is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7 (polymethylmethacrylate, Col. 6, Lines 22-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter that is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7, as taught by Jackson, in the optical filter of the apparatus disclosed by Mordaunt et al. and Ulbers et al. in combination, in order to simplify manufacturing while maintaining the ability to produce specific light patterns and reduce artifacts in the filter, as also taught by Jackson (Abstract, Col.. 6, Lines 22-32).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Ulbers et al., further in view of Safraoui (US Publication No. 2011/0071510, previously cited). 
Regarding Claims 28 and 29, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032), and elements of the assembly may include a selective reflector (Paragraph 0029). However, Mordaunt et al. and Ulbers et al. in combination do not specifically disclose wherein the non- transmissive material on the optical filter comprises a selective reflector which reflects a wavelength between about 520 to 550 nm.  Safraoui teaches an optical filter which comprises a selective reflector which reflects a wavelength between about 520 to 550 nm (applying a dichroic filter later which filters wavelengths under 550nm, Paragraph 0018, 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter comprising a selective reflector which reflects a wavelength between about 520 to 550 nm, as taught by Safraoui, in the apparatus and optical filter disclosed by Mordaunt et al. and Ulbers et al. in combination, in order to only focus light of a specific wavelength on the eye for the patterned retinal treatment.  

Response to Arguments
The Applicant’s arguments filed in the Response filed 26 July 2021 with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of Claims 9-16, 19-23, 25-29, and 32-34 have been fully considered. However, these arguments (specifically with respect to the previously cited Mordaunt et al. reference) are considered moot due to the new grounds of rejection made above under 35 USC 103 with the addition of new reference Ulbers et al.
The Applicant specifically argues (Pages 9-14 of Response) none of the previously cited references disclose all of the claimed elements of independent Claims 9 and 13 as amended, particularly “wherein the ophthalmic lens comprising a lens housing with a grip portion… and wherein the ophthalmic lens is configured to be releasably mated to the housing of the optical filter” as newly recited in Claim 9, and “an ophthalmic lens for examination or treatment of the interior of an eye; and a filter housing comprising a grip wherein the filter housing is configured to be releasably mated with a housing of the ophthalmic lens” as newly recited in Claim 13. However, as described above, new reference Ulbers et al. teaches these features as described above. 
In particular, with respect to Claim 9, Ulbers et al. teaches an apparatus for examination of the interior of an eye (Abstract, 1, Fig. 15, Col. 8, Lines 54-56, Claim 1) comprising an ophthalmic lens (204, Fig. 15-18) comprising a lens housing (203, Fig. 15, Col. 8, Lines 54-67) with a grip portion (grips including stub 207, jacket 233, holding element 235, projection locks 241a-b, Figs. 15-18, Col. 9, Lines 1-15, Col. 9, Line 60-Col. 10, Line 22, Claims 7, 8, 10), wherein the ophthalmic lens (204, Fig. 15-18) is configured to be releasably mated (Col. 9, Lines 1-15, Col. 9, Line 60-Col. 10, Line 22, Claims 7, 8, 10) to a housing of an optical filter (housing of apparatus comprising filters, Col. 5, Line 60-Col. 6, Line 16, Claim 6). Ulbers et al. teaches similar features with respect to amended Claim 13. Therefore, Claims 9 and 13 are rejected as described in detail above. 
No additional, specific arguments were made with respect to the previously cited Heine, Peyman, Bornei, Jackson, or Safraoui references. Therefore, Claims 9-16, 19-23, 25-29, and 32-34 remain rejected as described above. New Claims 35-37 have been rejected under 35 USC 112(b)/pre-AIA  second paragraph and/or 35 USC 103 as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792